 
 
IV 
108th CONGRESS 
2d Session 
H. RES. 791 
IN THE HOUSE OF REPRESENTATIVES 
 
September 22, 2004 
Mr. Hinojosa submitted the following resolution; which was referred to the Committee on Education and the Workforce 
 
RESOLUTION 
Supporting the goals and ideas of the Hispanic Engineering, Science, and Technology Initiative and recognizing the University of Texas-Pan American for its efforts to prepare Hispanic youth for careers in engineering, science, and technology. 
 
Whereas the Hispanic Engineering, Science, and Technology Initiative is a national celebration that emphasizes the importance of math and science literacy by highlighting rewarding career paths in engineering, science, and technology; 
Whereas, under the leadership of its vice president of external affairs, Roland Arriola, the University of Texas-Pan American founded the Hispanic Engineering, Science, and Technology Initiative as an innovative and comprehensive project to encourage other Hispanic-serving institutions to work to increase the number of Hispanics in the disciplines of engineering, science, and technology; 
Whereas, although science and engineering employment opportunities increase at a rate 3 times greater than the rate of increase for all other occupations, the number of college students entering the fields of math, science, and engineering continues to decline, placing the position of the United States as the world’s leader in science and technology at risk; 
Whereas, although Hispanics will represent 1 out of 4 students in United States public elementary and secondary schools by 2010, only 4 percent of scientists and engineers in the United States are Hispanic, presenting both a challenge and an opportunity for institutions of higher education to attract more Hispanics entering the career fields of engineering, science, and technology; 
Whereas Hispanic-serving institutions, including the University of Texas-Pan American in Edinburg, Texas, play a large role in preparing the future Hispanic workforce; 
Whereas the University of Texas-Pan American established the Hispanic Engineering, Science, and Technology Center of Excellence to serve as a future workforce development model to encourage more Hispanics to enter the engineering, science, and technology sectors; 
Whereas research on minority participation in science and engineering points to the lack of role models and mentors, the lack of awareness of careers and opportunities in science and engineering, the loss of interest or motivation, and the lack of cultural and society support for science as some of the factors that discourage minorities from participation; 
Whereas the signature event of the Initiative, Hispanic Engineering, Science, and Technology Week, aims to overcome such limitations by providing Hispanic students with role models, creating awareness of different career paths in the engineering, science, and technology fields, and motivating students, parents, and teachers by hosting Community Night, Latina Day, and Educators’ Day during the Week; 
Whereas students who attend Hispanic Engineering, Science, and Technology Week at the University of Texas-Pan American have more positive attitudes about scientists and engineers, have more positive perceptions of the engineering profession, and are more interested in pursuing careers in engineering than those who have not participated in Hispanic Engineering, Science, and Technology Week; 
Whereas, in 2003, Hispanic Engineering, Science, and Technology Week generated more than $1,000,000 in scholarship funds for college students and more than 1,500 teachers from Texas and throughout the Nation, 25,000 community members, and 330,000 students participated in the Week’s activities; and 
Whereas the University of Texas-Pan American is hosting its third annual Hispanic Engineering, Science, and Technology Week from September 26 to October 2, 2004: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the goals and ideas of Hispanic Engineering, Science, and Technology Week, founded by the University of Texas-Pan American; and 
(2)recognizes the University of Texas-Pan American for its efforts to prepare Hispanic youth for careers in engineering, science, and technology. 
 
